           Case 1:19-cv-10749-FDS Document 9-5 Filed 05/06/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
                                                      )
JAMES ROBINSON, on behalf of himself                  )
and all others similarly situated,                    )
                                                      )
                 Plaintiff,                           )
                                                      )     Case No. 19-cv-10749
                 v.                                   )
                                                      )
NATIONAL STUDENT CLEARINGHOUSE,                       )
                                                      )
                 Defendant.                           )
                                                      )

                              DECLARATION OF JOHN SOUMILAS

          I, John Soumilas, do hereby depose and state:

          1.     I am an attorney at Francis & Mailman, P.C., counsel to Plaintiff James Robinson

in the above-captioned action.

          2.     I am a member in good standing of the Bars of the Commonwealth of

Pennsylvania and the State of New Jersey. I am certified to practice in Pennsylvania and New

Jersey.

          3.     I am a member in good standing of the Bars in every jurisdiction where I have

been admitted to practice.

          4.     There are no disciplinary proceedings pending against me as a member of the Bar

in any jurisdiction.

          5.     I have not previously had a pro hac vice admission (or other admission for a

limited purpose) to this Court revoked for misconduct.

          6.     I have read and agree to abide by the Local Rules of the United States District

Court for the District of Massachusetts.
         Case 1:19-cv-10749-FDS Document 9-5 Filed 05/06/19 Page 2 of 2




I declare under the penalties of perjury that the foregoing is true and correct.


Dated: April 24, 2019                                 Respectfully submitted,


                                                       /s/ John Soumilas
                                                      John Soumilas




                                                  2
